SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH December, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. Corporate Taxpayer’s Roll/Treasury Department [CNPJ/MF] no. 01.832.635/0001-18 Company Roll Registration Number [NIRE] 35.300.150.007 Publicly held Company of Authorized Capital – Registration at the Securities and Exchange Commission [CVM] no. 016390 Av. Jurandir, no. 856, Lote 4, 1º Andar, Jardim Ceci, São Paulo/SP, CEP 04072-000 GUIDELINES FOR THE PARTICIPATION IN THE GENERAL SHAREHOLDER MEETING OF JANUARY 03, 2012, AT 2:00 PM Dear Sirs, TAM S.A. (“Company ”) to support the matters to be decided during the General Shareholder Meeting (“Meeting ”), to be held on January 3, 2012, at 2:00 PM, at the Company headquarters in the City of São Paulo, State of São Paulo, at Av. Jurandir, no. 856, Lote 4, 1º andar, Jardim Ceci, CEP 04072-000, avails, under a consolidated format, via these guidelines, all the information and documentation necessary for the participation of the Shareholders in the above-mentioned Meeting. The following documents compose these Guidelines, and are available in the Company’s headquarters, in its Investor Relations ( www.tam.com.br/ri ), and in the sites of BM&FBOVESPA ( www.bmfbovespa.com.br ) and the Securities and Exchange Commission ( www.cvm.gov.br ): · Second Call Notice; · Management proposal for the matters in the Agenda; · Appraisal Report by Bradesco; and · All remaining information, required by CVM Instructions no. 480/09 and 481/09, on the matters to be discussed, including the proposal of the appraisers recommended by the Board of Directors. The Company notifies that, as second call notice, the matters of the Agenda shall be voted with a quorum of shareholders representing any number of outstanding shares as defined the clauses of the Rules of the Level 2. Observing the provisions under the item 10.1.1 of the Rules of the Level 2, the decisions of the Agenda shall be based on the favorable vote of the majority of the Shareholders who attend the Meeting and hold outstanding shares, unless for blank votes. Each outstanding share shall be entitled to one (01) vote, regardless of type. As per the Article 126 of the Law no 6.404/76 and further amendments, legal representatives or proxies of the Shareholders who hold shares issued by the Company might participate in the Meeting, as long as these shares are registered in their names at the Itaú Unibanco S.A. Bank, in its capacity of depositary institution in charge of the Company’s shares services, up to twenty-four (24) hours before the date in the attached Call Notice, in accordance with the Company’s Articles of Incorporation. The Shareholders shall present, prior to the hour set to convene the Meeting, the following documents: · ID document, and statement of the custodian institution indicating the Shareholder’s equity interest; · If unable to attend the Shareholders Meeting, the Shareholder might be represented by proxy, observing the legal provisions, and the Company’s Article of Incorporation; and · To expedite the procedure and easy the work of the Shareholders Meeting, the Shareholder shall file, at the headquarters of the Company, preferably two (02) business days prior to the Meeting date, the document evidencing the ownership of the shares and the Power-of-Attorney, at the discretion of the Shareholder. The Company recommends that the Shareholders expedite the forwarding of copy of the Power of Attorney instruments, and evidences of share ownership, to the Investor Relation Board. Further necessary clarifications might be obtained at the Investors Relations Site ( www.tam.com.br/ri ). We count on the participation of all Shareholders. São Paulo, December 26, 2011. Líbano Miranda Barroso Investor Relations Officer Index Second Cal Notice 04 Management Proposal 07 Attachments ATTACHMENT I – Information required by the Article 21 of CVM Instruction no 481/2009 ATTACHMENT II – Proposals of the Appraisers recommended by the Board of Directors ATTACHMENT III – Appraisal Report by Banco Bradesco BBI S.A. MANAGEMENT PROPOSAL Matter to be decided by the Shareholders: As per the item 10.1.1 of the Rules of Differentiated Corporate Governance Practices– Level 2 of BM&FBOVESPA (“Rules of Level 2”), the Company Board of Directors , during meeting held on December 06, 2011, approved the recommendation of the following institutions a) Crédit Agricole Corporate Finance Brasil Consultoria Financeira Ltda., a financial institution headquartered at Al. Itu, 852, 16º andar, City of São Paulo, State of São Paulo, enrolled at the CNPJ/MF under the no. 00.697.097/0001-33; (b) Banco Santander (Brazil) S.A., a financial institution headquartered at Av. Presidente Juscelino Kubitschek, 2235, 1º mezanino [mezzanine], City of São Paulo, State of São Paulo, enrolled at the CNPJ/MF under the no. 90.400.888/0001-42; and (c) Jefferies & Company, Inc., a financial institution headquartered at 520 Madison Avenue, New York, USA; Additionally, the Board of Directors received, from LAN Airlines S.A., an Appraisal Report elaborated by Banco Bradesco BBI S.A., a financial institution headquartered at a Cidade de Deus, s/n., in the City of Osasco, State of São Paulo, enrolled at the CNPJ/MF under the no. 06.271.464/0001-19 (“Bradesco”), that complies with the provisions of the Article 4 th , Paragraph 4 th of the Law 6.404/76 and with the item 10.1.1 of the Rules of the Level 2. Thus, the Shareholders might choose as the appraiser under the item 10.1 of the Rules of the Level 2.: (i) one of the three appraisal institutions recommended by the Board of Directors; or (ii) Bradesco, whose Appraisal Report is ready and can be used for the purposes of the Public Offer under the Call Notice. Management Proposal: Considering that all the institutions recommended by the Board of Directors are specialized in their respective areas, with evidenced experience, and independent in regards to the Company, its managers and Controlling Shareholders, the Board of Directors recommends the adoption of the Appraisal Report elaborated by Bradesco, considering the precision and the accuracy of the Report in favor of expediting the public offering proceedings under the Call Notice. Nonetheless, to meet the legal requirements and the regulations, the Board of Directors recommends, via a tripartite list, the above-mentioned appraisal institutions, leaving the decision to appoint Bradesco, or one of the other recommend institutions, up to the General Shareholders Meeting. Additional Information: In the headquarters of the Company, the following is available for the consideration of the Shareholders, for consultation during business hours, in the Investors Relations site ( www.tam.com.br/ri ) and in the sites of BM&FBOVESPA ( www.bmfbovespa.com.br ) and of the Securities and Exchange Commission ( www.cvm.gov.br ): (i) Shareholders Meeting Call Notice; (ii) Management proposal for matters in the Agenda; (iii) Appraisal Report elaborated by Bradesco; (iv) Draft of the Articles of Incorporation including the amendments in the Agenda; and (v) remaining information required by the CVM Instruction no 480/09 and 481/09, on the matter to be examined and discussed, including the proposals of the appraisers suggested by the Board of Directors. São Paulo, December 26, 2011. Board of Directors ATTACHMENT I Information on the Appraisers Recommended by the Board of Directors: 1. List of Appraisers Recommended by the Board of Directors: (a) Crédit Agricole Corporate Finance Brasil Consultoria Financeira Ltda., a financial institution headquartered at Al. Itu, 852, 16º andar, City of São Paulo, State of São Paulo, enrolled at the CNPJ/MF under the no. 00.697.097/0001-33; (b) Banco Santander (Brazil) S.A., a financial institution headquartered at Av. Presidente Juscelino Kubitschek, 2235, 1º mezzanine, City of São Paulo, State of São Paulo, enrolled at the CNPJ/MF under the no 90.400.888/0001-42; and (c) Jefferies & Company, Inc., a financial institution headquartered at 520 Madison Avenue, New York, USA; 2. Qualification of the recommended appraisers: The qualification and the experience of each recommended appraiser are in their respective proposals, in the ATTACHMENT II of these Guidelines. 3. Copy of the proposals and fees of the recommended appraisers: The proposals of the appraisers compose the ATTACHMENT II of these Guidelines. 4. Description of any material relation, within the past three (3) years between the recommended appraisers and the parties related with the Company, in accordance with the accounting definitions for these types of matters: Considering that the appraisal relates to the offer for the trade of securities of TAM S/A (“TAM“) with securities of LAN Airlines S.A. (“LAN”), we notify, as follows: (i) the relations between TAM and its related Parties, on one hand, and: (ii) on the other hand, the relations between as LAN and its related Parties, with the appraisers. References to TAM or to LAN include, also, their controlled companies, or the companies that belong to their respective economic groups. Relations between TAM and the appraisers: TAM and Crédit Agricole Corporate Finance Brasil Consultora Financeira Ltda.: TAM has invested in investments funds managed by Companies in this same economic group, as well as in their derivative contracts. In addition, the Company belongs to the same economic group than the group of the lessor in lease agreements for three (03) airplanes with TAM, in effect, for, approximately, US$ 49 million. Likewise, the Company belongs to the same economic group of the institution who acted, in 2010, as the co-manager for the issuance of bonds by TAM. TAM and Banco Santander (Brazil) S.A.: TAM owns hedging transactions and CDBs at the institution. Additionally, TAM hired the institution to render payroll services, and Multiplus S/A (Controlled by TAM) hired the institution to render collection services. These hiring were carried out in accordance with market conditions. Lastly, TAM is the holder of checking account at the institution. Moreover, the institution belongs to the same economic group than the lessor in lease agreements for four (04) airplanes executed by TAM, in effect, for, approximately, US$ 35 million. In addition, the Company belongs to the same economic group of the institution who acted, in 2011 as jointbook runners for the issuance of bonds by TAM. TAM and Jefferies & Company, Inc.: There is no material relation for the period. TAM and Bradesco BBI S.A.: TAM, or companies of the same economic group, hired guarantees from the institution for, approximately, R$ 18 million. The institution, or companies of the same economic group, coordinated the issuance of debentures by TAM (TAMM11), receiving consideration for, approximately, R$ 2.5 million. TAM acquired debentures from the institution, or from Company that belong to the same economic group, for, approximately, R$ 11.8 million. Relation between LAN and the appraisers: LAN and Crédit Agricole Corporate Finance Brasil Consultora Financeira Ltda.: LAN has effective lease agreements, syndicated, executed with Companies that belong to the same economic group of the institution, for twenty-three (23) airplanes. The portion of the syndicated lease, which the institution undertook, is of, approximately, US$ 282 million. Additionally, the institution coordinates other transactions forecasted for 2012, in which it is the financer. LAN and Banco Santander (Brazil) S.A.: LAN and the institution, or the institutions that belong to the same economic group have effective financing agreements for forty-five (45) airlines, for, approximately, US$ 514 million. LAN holds bank deposits at institutions that belong to the same economic group than the institution. Additionally LAN has hired, at institutions that belong to the same economic group, cash flow management, standby-credit guarantee letters, Exchange agreements, and payroll services. LAN and Jefferies & Company, Inc.: There is no material relation for the period. LAN and Bradesco BBI S.A.: There is no material relation for the period. ATTACHMENT II Proposals and fees of the appraisers recommended by the Board of Directors São Paulo, 22 November 2011. Strictly Private & Confidential LAN Airlines Presid. Riesco 5711, 20 th Floor Las Condes - Santiago Chile S.A. TAM S.A. Av. Jurandir, 856 Lote 4 1 st floor Sao Paulo - SP Brazil Att. Members of the Board of Directors of TAM S.A. and LAN Airlines S.A. Dear Sirs, Ref: Proposal of financial advisory services Banco Santander (Brasil) S.A. ( Santander ) is pleased to submit to the Board of Directors ( BoD ) of TAM S.A. ( TAM ) and of LAN Airlines S.A. ( LAN or the Company ) its advisory proposal ( Proposal ) to act as the financial advisor in the context of the de-listing tender offer of TAM through the exchange of T AM s voting and preferred shares into Brazilian Depositary Receipts of a Chile-based holding company that is to be merged into LAN (the Transaction or DTO ) . Santander is highly interested in and believes to be uniquely positioned to advise the Company in such an important transaction. Our team is available to further discuss the technical aspects of this Proposal at your convenience. 1. U NDERSTANDING OF THE T RANSACTION On 13 August 2010, LAN and TAM announced the execution of a non-binding memorandum of understanding ( MOU ) setting the terms and conditions of a potential merger of the companies with the purpose of creating a new Latin American airline and cargo carrier. On 18 January 2011, the controlling shareholders of LAN and of TAM entered into the definitive agreements setting the terms and conditions of the merger of the companies as per the MOU. Among the several corporate and regulatory acts required to execute the Transaction, we understand that LAN is to launch a tender offer directe d to TAM s minority shareholders aiming at the de-listing of TAM from Bovespa by means of a share exchange offer whereby minority shareholders in TAM would exchange their current shares into BDRs of a newly created Chilean holding company that is to be merged into LAN. The DTO is to comply with the provisions of the Brazilian Corporate Law (Lei das S.A. 6.404 / 1976) and CVM Instruction 361 / 2002. For the purposes of the DTO, the BoD has asked Santander to present its Proposal to act as the financial advisor of the Company in connection with the issuance of a valuation report ( Laudo de Avaliação ) . 2. S ANTANDER S A DVISORY E XPERTISE Santander is uniquely positioned to advise the Company in such strategic Transaction. Santander will assign its M&A team in Brazil to provide a complete financial advisory solution to the Company. § Highly-qualified and seasoned M&A team Santander offers the very best credentials in the areas of expertise that will be critical for the success of this assignment. Santander will assign a team specialized in M&A transactions with successful track-record in transactions in Brazil and Latin America. Please refer to Appendices I and II for Santander s Selected M&A Credentials in Brazil and Chile Santander is a leading M&A house in Brazil and in Chile: - #5 the year-to-date 2011 in Brazil with 13 announced transactions with an aggregate transaction value in excess of US$ 13 billion (Thomson Announced Transactions); - #1 in the year-to-date 2011 in Chile with 5 transactions with an aggregate transaction value in excess of US$ 1.6 billion (Thomson Completed Transactions) - #3 in Brazil in 2010 with 21 announced transactions with an aggregate transaction value in excess of US$ 13 billion (Bloomberg Announced Transactions); - #1 in Brazil in 2009 with 18 announced transactions with an aggregate transaction value in excess of US$ 20 billion (Bloomberg Announced Transactions); - #2 in Brazil in 2008 with 28 completed transactions (Thomson Completed and Announced Transactions); - #1 in Brazil in 2007 with 21 transactions with an aggregate amount in excess of US$ 46.3 billion (Bloomberg Completed Transactions). § Expertise in Laudos de Avaliação and Fairness Opinions Santander presents extensive experience in preparing Laudos de Avaliação and Fairness Opinions, having advised in more than 18 transactions in Brazil In this Proposal we present: (i) proposed scope of work of Santander; (ii) proposed remuneration; (iii) Santander s selected M&A credentials ; and (iv) CVs of the assigned senior team. 3. S COPE OF W ORK OF S ANTANDER Santander s scope of work in connection with this Transaction is outlined as follows: a. Based on the information to be provided by LAN and TAM, undertake in conjunction with the Company, a study and analysis of the business, assets, operations and financial condition of LAN and of TAM to the extent Santander deems appropriate and feasible; b. Based on the information to be provided by LAN and TAM, and in conjunction with the Company, undertake a valuation analysis of LAN and TAM based on methodologies that Santander considers to be the most appropriate and consistent with the specific circumstances of the potential Transaction, including, but not limited to, discounted cash flow analysis ( DCF ), comparable trading companies multiples, market value and comparable transaction multiples (if applicable); c. Prepare and issue a valuation report ( Laudo de Avaliação ) pursuant to CVM Instruction 361 / 2002, which would refer to the rules applicable to an eventual de-listing of TAM; d. Rendering such other financial advisory and investment banking services as may from time to time be mutually agreed upon by Santander and the Company. The Company acknowledges and accepts that: The Laudo de Avaliação will be prepared by Santander exclusively in compliance with CVM Instruction 361 / 2002 and for no other purpose. The Laudo de Avaliação shall not be used for any other purpose other than Transaction and cannot be disclosed to or utilized by third parties, nor distributed, reproduced or used for any other purpose without Santander s previous and written consent. The Laudo de Avaliação will be prepared exclusively in Portuguese and be governed by, and construed in accordance with, Brazilian law, and in the case that it is translated to another language, the Portuguese version shall prevail for all purposes The duties and responsibilities of Santander under this Proposal do not include general financial or strategic advice and shall be limited to those express ly set out herein. In particular Santander s responsibilities shall not include giving tax, legal, regulatory, accounting, actuarial or other specialist or technical advice or services, on all of which the Company shall seek independent advice from its other professional advisers. 4. S ANTANDER T EAM Santander has a team of approximately 33 professionals exclusively dedicated to M&A in Sao Paulo and Santiago available to work in this strategic Transaction for TAM and LAN. For this Transaction, Santander will deploy a highly-qualified execution and supervision team composed by professionals with an aggregate track record of more than 150 M&A transactions concluded in Brazil and Latin America, and with extensive experience in the preparation of Laudo de Avaliação and Fairness Opinions (please refer to Appendix III for the detailed CVs of assigned senior team members): Flávio Valadão, Managing Director Head of M&A Brazil with over 17 years of experience in M&A having successfully advised in more than 80 transactions in Brazil and Latin American with an aggregate transaction value in excess of US$ 112 billion Luis Enrique Devis, Managing Director M&A Brazil with over 16 years of experience in M&A having successfully advised in more than 50 transactions in Brazil and Latin American with an aggregate transaction value in excess of US$ 89 billion Ricardo Bellissi, Vice President M&A Brazil with over 8 years of experience in M&A having successfully advised in more than 25 transactions in Brazil and Latin American with an aggregate transaction value in excess of US$ 35 billion In addition to the senior team allocated to this assignment, Santander will also assign a team of associates and analysts for the execution of this advisory service. 5. P ROPOSED R EMUNERATION , T AXES AND R EIMBURSEMENT OF E XPENSES For the services to be provided under item 3 above, and upon de the delivery of the Laudo de Avaliação, Santander will be entitled to a remuneration of R$1,200,000.00 (one million, two hundred thousand Brazilian Reais). Santander s out -of-pocket and other expenses incurred (including but not limited to travel, lodging, transportation, telecommunications, mailing, copying, printing and market and other research to prepare the documentation) in connection with this assignment shall also be reimbursed by the Company, under certain terms and conditions to be agreed between Santander and the Company. All fees and other sums payable to Santander under this Proposal shall be net of any deduction or withholding of any tax. If the Company is obliged to make any deduction or withholding of any tax, the amount payable to Santander shall be grossed up to ensure that after such deduction or withholding the amount otherwise payable remains. 6. V ALIDITY AND O THER I NFORMATION The detailed terms and conditions of this Proposal will be included in our formal engagement letter ( Engagement Letter ) , which shall be governed by, and construed in accordance with, Brazilian law, and shall include, among other dispositions, clauses regarding confidentiality, validity, termination, indemnity, definitions, the right to disclose the services provided herein to the M&A league table agencies (such as Bloomberg, Thomson, Dealogic etc). This Proposal is valid for a period of 15 days from the date hereof. Once again, we would like to emphasize Santander s strong interest in providing their service s and working with LAN and TAM on this important transaction. We remain at your entire disposal to clarify any question or comments regarding the terms and conditions of this Proposal, or any other matters that the BoD or the companies deem relevant. Santander looks forward to hearing from you and is prepared to dedicate the necessary resources to this assignment immediately upon receiving an executed copy of this Proposal. Please do not hesitate to contact Flavio Valadao (+55 11 3553 0819) or Ricardo Bellissi (+55 11 3553 0841) at your earliest convenience to discuss any matters regarding the foregoing. Yours faithfully, Banco Santander (Brasil) S.A. A PPENDIX I: S ANTANDER ’ S S ELECTED M&A C REDENTIALS IN B RAZIL A PPENDIX II: S ANTANDER S S ELECTED M&A C REDENTIALS IN C HILE A PPENDIX III: CV S OF S ENIOR T EAM A LLOCATED TO THE T RANSACTION Flávio Valadão Managing Director, Head of M&A Brazil: Flávio Valadão joined Santander in 2008 as Head of Corporate Finance Americas. Mr. Valadão worked at ABN AMRO since 1998 and in 2006 was appointed the Head of M&A for Latin America. Prior to ABN AMRO, Mr. Valadão worked for 8 years in Paribas Bank. Throughout his career, Mr. Valadão originated and led the execution of various Tender Offers, IPOs, privatizations and several M&A transactions throughout Latin America, mainly in the Energy & Resources, Water & Sewage, Food & Beverage and Financial Institutions industries. Mr. Valadão has a BA in Electric Engineering from Escola of Engenharia Mauá and a Masters in Electric Engineering from Université of LiIle, France. Mr. Valadão is fully proficient in Spanish, English, French and Portuguese Announced / Completed Transactions Year Clients Country Transactions Volume (US$ MM) Industry 2011 Banco Santander (Brasil) S.A. Brazil Sale of 51% of Santander s insurance operations in Brazil, Chile, Mexico, Argentina to Uruguay to Zurich 1,670 Insurance 2011 Iberdrola Brazil Acquisition of Elektro 2,400 Energy 2011 Terminal de Contêineres de Paranaguá Brazil Sale of 50% of TCP to Advent International Undisclosed Logistics 2010 CSN Espanha Acquisition of AG Cementos Balboa Alfonso Gallardo SA 465 Cement 2010 Grupo Cerradinho Brazil Sale of 100% of Catanduva and Potirendaba(SP) mills to Noble Group 950 Sugar and Ethanol 2010 Repsol Brazil Sale of 30% of Alberto Pasqualini refinary Refap to Petrobras 850 Oil & Gas 2010 Isolux, Cobra and Elecnor Brazil Sale of 7 transmission line companies to State Grid 1,821 Energy 2010 Isolux and Cobra Brazil Sale of the stakes of Isolux and Cobra in LT Triângulo S.A. to Elecnor 208 Energy 2010 Eni Brazil Sale of Gas Brasiliano Distribuidora S.A. to Petrobras 250 Oil & Gas 2010 Omega Energia Renovável Brazil Sale of 39.84% stake of Omega Energia Renovável S.A. to Warburg Pincus do Brasil Ltda 100 Energy 2010 Apax Brazil Valuation report to support a tender offer to acquire up to the totality of the shares of Tivit Terceirização de Processos, Serviços e Tecnologia S.A. 441 TI 2010 Braskem Brazil Acquisition of 60% of Quattor 4,000 Petrochemicals 2010 Predileto Alimentos S.A. Brazil Sale of 50% stake in Moinhos Cruzeiro do Sul S.A. to Glencore 195 Food 2010 Vale S.A. Brazil Valuation Report on Ferrovia Centro Atlântica S.A 1,708 Infrastructure 2010 Unilever Brazil Sale of Unilever s tomato business in Brazil to Cargill 360 Food 2010 Brisa Auto-estradas de Portugal S. A Brazil/Portugal Sale of Brisa s 6.0% interest in CCR to the remaining Controlling Shareholders 690 Infrastructure 2010 Carso Global Telecom S.A.B. de C.V. Mexico Fairness opinion to Carso Global Telecom and Telmex International for the acquisition of America Movil 27,388 Telecom 2010 Equipav Brazil Sale of 50.34% stake of Equipav S.A. Açúcar & Álcool to a Shree Renuka Sugars Limited 692 Sugar and Ethanol 2009 SantelisaVale Bioenergia Brazil Sale of SantelisaVale Bioenergia to a LDC Bioenergia 5,198 Sugar and Ethanol 2010 Dufry AG and Dufry South America Switzerland / Brazil Merger of Dufry AG and Dufry South America Ltd. 2,695 Retail 2009 Bertin Brazil Merger of JBS and Bertin 14,445 Food & Beverages 2009 CMPC Brazil Acquisition of the Guaíba Unit from Fibria 1,431 Pulp & Paper 2009 Termogás Brazil Acquisition of El Paso share in Termonorte, Termo O&M and Dutonorte 279 Power & Utilities 2009 Usiminas Brazil Acquisition of Zamprogna 275 Metals & Minig Announced / Completed Transactions Year Clients Country Transactions Volume (US$ MM) Industry 2009 TIM Participações Brazil Acquisition of 100% of the shares in Intelig Telecomunicações S.A. 371 Telecom 2009 Petrobras Brazil Acquisition of 60% of Petrobras Energia Peru S.A. 619 Petrochemicals 2008 Petrobras / Unipar Brazil Valuation Report in connection with the Mandatory Tender Offer for Suzano Petroquímica 330 Petrochemicals 2008 Braskem / Unipar Brazil Sale of 69,68% of the total shares of Petrflex Ind. E Comércio to Lanxess Deutschland GmbH 458 Petrochemicals 2008 Nilza Brazil Acquisition Montelac Alimentos S.A. 86 Food & Beverages 2008 Marfrig Brazil Acquisition of the poultry division of Predileto Alimentos S.A. 53 Food & Beverages 2008 GP Investments Brazil Tender offer for the remaining public float of common shares of Magnesita 180 Metals & Mining 2008 GP Investments Brazil Tender Offer for 1/3 of the preferred shares of Magnesita S.A. 94 Metals & Mining 2008 Petrobras Brazil Sale of 24,3% of Rio Polímeros S.A. to BNDES and Unipar 371 Petrochemicals 2008 Grupo Soma Brazil Acquisition of 100% of Top Services and 100% of People Domus and sale of a controlling stake in the combined entity to GP Investiment 56 Services 2008 Petrobras Brazil Creation of Sociedade Petroquímica (Quattor) 3,806 Petrochemicals 2007 Braskem Brazil Acquisition of Ipiranga s assets 4,000 Petrochemicals 2007 Carrefour Brazil Acquisition of Atacadão 1,116 Retail 2007 Casino Colombia Acquisition of a 21,9% stake in Almacenes Exito S.A. from Toro Family 321 Retail 2007 Eyebens Part. Brazil Acquisition of controlling stake in Enesa Engenharia 14 Construction 2007 GP Invesiments Brazil Acquisition of 70.7% of voting shares and 38.6% of Magnesita total capital 775 Metals & Mining 2007 Petrobras Brazil Sole financial advisor to Petrobras in the acquisition of 76.6% controlling stake in Suzano Petroquímica S.A. 1,793 Petrochemicals 2007 Petrobras Bolivia Sale of 100% of Petrobras Bolivia Refinación to the Bolivian Government 112 Oil & Gas 2007 Minas Itatiaiuçu Brazil Sale of 100% of the shares to London Mining LLC 89 Metals & Mining 2007 TNT B.V. Brazil Acquisition of 100% of Expresso Mercúrio Undisclosed Transportation 2007 Yara Brazil Tender offer for the remaining public float of Fertibras S.A. and subsequent squeeze-out of minorities 100 Fertilizers 2006 Banco Real Brazil Creation of Fidelity Processadora e Serviços S.A., one of the largest credit card processors in Brazil Undisclosed Financial Services 2006 BHP Billiton Plc. Brazil Sale of a 45% stake in Valesul Alumínio S.A. 28 Metals & Mining 2006 CVRD Brazil Acquisition of 100 % of Inco shares 20,335 Metals & Mining 2006 Grupo Brasfanta Brazil Sale of a 30% equity stake in Kimberly-Clark Kenko Undisclosed Consumer Goods 2006 Petrobras Brazil Acquisition of Macaé Merchant gas-fired power plant 357 Power & Utilities 2006 Yara International Brazil Acquisition of a controlling stake in Fertibrás S.A. 208 Fertilizers 2005 Banco Real Brazil Sale of 100% of Real Seguros and 50% of Real Vida to Tokio Marine 379 Financial Institutions 2005 BG Group Brazil Sale of Iqara Telecom Undisclosed Telecom 2005 BG Group Brazil Sale of DIrectNet Undisclosed Telecom 2005 Petrobras Brazil Acquisition of MPX gas-fired power plant 137 Power & Utilities Announced / Completed Transactions Year Clients Country Transactions Volume (US$ MM) Industry 2005 Petrobras Brazil Acquisition of Eletrobolt gas-fired power plant 65 Power & Utilities 2005 Kloninklijke Ahold Brazil Sale of G. Barbosa Undisclosed Retail 2005 Suzano Petroquímica Brazil Acquisition of 50% of Polibrasil Participações 277 Petrochemicals 2005 Suzano Petroquímica Brazil Sale of Norcom Compostos Termoplásticos 23 Petrochemicals 2004 Kloninklijke Ahold Brazil Sale of Supermercados Bompreço 300 Retail 2004 Kloninklijke Ahold Brazil Sale of HiperCard 200 Financial Services 2003 Banco Real Brazil Outsourcing of IT networks to Telemar 53 Telecom 2002 Petrobras Química S.A. Brazil Creation of Braskem 1,057 Petrochemicals 2001 ABN AMRO Chile Sale of ABN AMRO s Retail Network Undisclosed Financial Institutions 2001 CSN Brazil Restructuring of CSN s interest in CVRD 2,118 Metals & Mining 2001 Fagor Ederlan Brazil Acquisition of controlling stake in Fundição Brasileira Undisclosed Auto parts 2001 Grupo Errazuriz Chile Sale of Planvital pension fund Undisclosed Financial Institutions 2000 Abril Brazil Sale of HBO Brazil Undisclosed Media 2000 Abril Brazil Sale of EuroChannel Undisclosed Media 2000 Agip Brazil Acquisition of Shell s Gas Stations in the Mid -west Undisclosed Oil & Gas 1998 Government of Pernambuco Brazil Privatization of Bandepe 189 Financial Institutions 1998 Government of Rio Grandedo Sul Brazil Privatization of Cia União de Seguros 46 Financial Institutions 1997 Bolivian Government Bolivia Privatization of SEMAPA 450 Water & Sewage 1997 Vivendi Brazil Acquisition of a 40% stake in Sanepar 230 Water & Sewage 1997 Bolivian Government Bolivia Privatization of a company in La Paz y El Alto to Lyonnaise des Eaux 360 Water & Sewage 1995 Government of Panama Panama Privatization of a company in La República de Panama 500 Water & Sewage 1995 Government of Trinidad yTobago Trinidad y Tobago Privatization of WASA to Severn Trent 500 Water & Sewage 1994 Government of Peru Peru Privatization of Tintaya to Magma Copper 358 Metals & Mining 1994 Lyonaisse des Eaux Brazil Acquisition of a company in the city of Limeira together with Odebrecht 120 Water & Sewage 1994 Government of Peru Peru Privatization of a company in Peru to Lyonnaise des Eaux 140 Water & Sewage 1994 Bolivian Government Bolivia Valuation report on Lloyd Aéreo Boliviano (LAB) 48 Airlines Luis Enrique Devis Managing Director, M&A Brazil: Luis Enrique Devis joined Santander in 2007 as Head of M & A for Brazil, and is currently responsible for the clients of Santander s Global Banking & Markets. Mr. Devis has over 16 years of experience in M&A in Brazil and Latin America, having successfully completed over 50 transactions for circa US$89 billion. Before joining Santander, Mr. Devis worked for ABN AMRO with a focus on the TMT sector for Latin America, based in São Paulo, New York and Bogota. Prior to that, Mr. Devis worked at Morgan Stanley, Deutsche Morgan Grenfell and Corfivalle in Colombia. Mr. Devis has a degree in Industrial Engineering at Universidad de los Andes and also worked as a professor of corporate finance and Roman history at the Universidad de los Andes and at the Colegio de Estudios Superiores de Administración - CESA. Luis Enrique is fluent in English, Portuguese, French and Spanish (native). Announced / Completed Transactions Year Clients Country Transactions Volume (US$ MM) Industry 2011 Contax Latam Acquisition of Allus 200 Telecom 2011 Telesp (Telefónica Group) Brazil Merger of shares with Vivo Participações 20,048 Telecom 2011 Unialco Brazil Sale of 50% of the Vale do Paraná mill to Colgua Undisclosed Sugar & Ethanol 2011 Terminal de Contêineres de Paranaguá Brazil Sale of 50% stake of Terminal de Contêineres de Paranaguá to Advent International N.D. Logistics 2011 Unilever Brazil Sale of Unilever s tomato business in Brazil to Cargill 360 Food & Beverages 2010 Grupo Cerradinho Brazil Sale of 100% of Catanduva and Potirendaba(SP) mills from Cerradinho Açúcar, Etanol e Energia S.A. to Noble Group 950 Sugar and Ethanol 2010 Brisa Auto-estradas de Portugal S. A Brazil/Portugal Sale of Brisa s 6.0% interest in CCR to the remaining Controlling Shareholders 690 Infra-structure 2010 Açúcar Guarani Brazil/Europe Merger with Tereos EU 1,900 Sugar & Ethanol 2010 Carso Global Telecom S.A.B. de C.V. Mexico Fairness Opinion to Carso Global Telecom S.A.B. de C.V. ( CGT ) in connection with the exchange offer launched by America Movil S.A.B. de C.V. 27,388 Telecom 2010 Equipav Brasil Sale of 50.3% stake of Equipav S.A. Açúcar & Álcool to Shree Renuka Sugars Limited 692 Sugar and Ethanol 2009 SantelisaVale Bioenergia Brazil Sale of SantelisaVale Bioenergia to LDC Bioenergia 5,198 Sugar & Ethanol 2009 Bertin Brazil Merger of JBS and Bertin 14,445 Food & Beverages 2009 CMPC Brazil Acquisition of the Guaíba Unit from Fibria 1,430 Pulp & Paper 2009 Petrobras Brazil Acquisition of 60% of Petrobras Energia Peru S.A. 619,4 Petrochemicals 2009 Votorantim Celulose e Papel Brazil Valuation Report on Aracruz Celulose S.A. for Mandatory Tender Offer 126.6 Papel & Celulose 2008 Paranapanema S.A. Brazil Sale of Mineração Taboca S.A. 365 Mining 2008 Energias do Brasil Brazil Exchange of 100% of Enersul for the participation held by Grupo Rede in Rede lajeado and Investco 1,210 Energy 2008 Grupo MPE Brazil Sale of Carrol s Food to Marfrig 45 Agribusiness 2008 MPX Brazil/Col Acquisition of two options for the purchase of mining rights in Colombia 18 Mining 2008 Nova Petroquimica Brazil Sale of a stake in Riopol due the the execution of right of first refusal 165 Petrochemicals 2008 Petrobras Argentina/Brazil Acquisition of a 40% stake in Petrobras Energia Peru 423 Oil E&P 2007 Skanska / Impregilo Brazil Sale of Ponte de Pedra Energética 480 Energy 2007 Petrobras Brazil Acquisition of a stake in Braskem S.A. 868 Petrochemicals 2007 Petrobras Brazil Acquisition of Suzano Petroquímica 1,421 Petrochemicals Announced / Completed Transactions Year Clients Country Transactions Volume (US$ MM) Industry 2007 Tractebel Energia S.A. Brazil Acquisition of CESS 157 Energy 2007 Casino Colombia Acquisition of a 21.9% stake in Almacenes Exito 321 Retail 2007 Telecom Argentina Argentina Sale of Publicom S.A. 60 Media 2006 Teléfonos de México S.A. de C.V. Brazil Delisting of Embratel 782 Telecom 2006 Millicom International Cellular S.A. Colombia Acquisition of Colombia Móvil 472 Telecom 2006 TIM Celular S.A. Brazil Merger of TIM Celular with TIM Par S.A. 5,366 Telecom 2005 Embratel S.A. Brazil Acquisition of Telmex do Brazil 121 Telecom 2005 Embratel S.A. Brazil Acquisition of 37.1% of Net Serviços 534 Telecom 2005 TIM Nordeste, TIM Sul e TIM Part. Brazil Merger 246 Telecom 2004 CTC Chile Sale of CTC Móviles 1,301 Telecom 2004 Grupo Mondragon Brazil Sale of Maier do Brazil 9 Auto-parts 2004 Koninklijke Ahold N.V. Argentina Sale of Disco S.A. 315 Retail 2003 Visanet Brazil Sell of data transmission network 80 Telecom 2003 EPM Colombia Acquisition of EDEQ 56 Energy 2003 EPM Colombia Acquisition of CHEC 21 Energy 2002 Grupo Carvajal Brazil Acquisition of Listel Undisclosed Media 2002 ABN AMRO Argentina Acquisition of Servicing 10 Telecom 2002 National Grid Argentina/Chile Sale of SilicaNetworks Undisclosed Telecom 2002 National Grid e Williams Co Chile Sale of minority stake in Manquehue 30 Telecom 1998 Federación Nacional de Cafeteros Colombia Sale of stakes in C/gena. B/quilla, St Marta and B/ventura port concessions Undisclosed Infrastructure 1998 Banco Santander Panama Fairness Opinion 60 Financial services 1997 EPM Colombia Acquisition of Veracruz TV Undisclosed Media 1996 Conciviles Colombia Sale of toll concession/highway Undisclosed Infrastructure 1996 Conciviles Colombia Sale of Concretos Cachibi Undisclosed Construction materials 1995 Revista Semana Colombia Acquisition of Controlling Stake Undisclosed Media 1995 Nuevos Dias ltda Colombia Sale of Controlling Stake Undisclosed Media Ricardo Bellissi Vice President, M&A Brazil: Ricardo Bellissi joined Santander s M&A team in Brazil with the acquisition of Banco Real from ABN AMRO in 2008. Ricardo Bellissi joined ABN AMRO s M&A team in 2005, where he has developed significant experience in executing M&A transactions, tender offers, leverage buyouts and asset valuations, having closed transactions across a wide range of sectors in Brazil and abroad. Prior to ABN AMRO, Ricardo worked at ING Bank N.V. and JP Morgan. Ricardo holds a MSc degree in Finance from London Business School and a BA degree from Fundação Getulio Vargas, being drafted to represent FGV on an international management case competition hosted by McGill University, in Montreal, Canada. Ricardo is fluent in Portuguese, English and Spanish. Announced / Completed Transactions Year Clients Country Transactions Volume (US$ MM) Industry 2011 Grupo CS and Participa Brazil Sale of 90% interest in HPP project Santo Antonio do Jari 850 Power & Utilities 2011 Santander Insurance Brazil Sale of 51% stake to Santander Insurance to Zurich 1.920 Financial Institution 2010 CSN Brazil Acquisition of the companies Cementos Balboa S.A., Corrugados Azpeitia S.L. and Corrugados Lasao S.L.U. from Grupo Alfonso Gallardo 506 Steel 2010 Apax Brazil Valuation report to support de- listing tender offer of TIVIT' s shares 441 IT 2010 Brisa Auto-estradas de Portugal S. A Brazil/Portugal Sale of Brisa s 6.0% interest in CCR to the remaining Controlling Shareholders 690 Infra-structure 2010 Braskem Brazil Acquisition of a 60% stake in Quattor 4,000 Petrochemicals 2010 Dufry AG and Dufry South America Switzerland / Brazil Merger of Dufry AG and Dufry South America Ltd. 2,695 Retail 2009 Tractebel Energia Brazil Acquisition of 40.07% interest in Estreito power plant 807 Power & Utilities 2009 TIM Participações Brazil Acquisition of 100% of the shares in Intelig Telecomunicações S.A. 370 Telecom 2007 Codelco Brazil Sale of 100% of Exploration Permits in Boa Esperança Copper Project 81 Metals & Mining 2007 Braskem Brazil Acquisition of Certain Assets of Grupo Ipiranga 4,000 Petrochemicals 2007 LT Bandeirante Brazil Sale of 100% of outstanding shares in LT Triângulo 262 Power & Utilities 2007 Telecom Italia Bolivia Valuation of incumbent telecom company Entel S.A. 327 Telecom 2007 Petrobras Bolivia Sale of 100% of Petrobras Bolivia Refinación to the Bolivian Government 112 Oil & Gas 2007 Minas Itatiaiuçu Brazil Sale of 100% of the shares in Minas Itatiaiuçu 89 Metals & Mining 2007 Yara Brazil Public tender offer for the delisting of Fertibras S.A. 84 Fertilizers 2006 CVRD Brazil Acquisition of 100% of Inco shares 20,335 Metals & Mining 2006 BHP Billiton Plc. Brazil Sale of a 45% stake in Valesul Alumínio 28 Metals & Mining 2006 Teléfonos de México S.A.- Telmex Mexico Valuation of Latin American assets 464 Telecom 2005 BG Group Brazil Sale of Iqara Telecom Undisclosed Telecom 2005 BG Group Brazil Sale of DIrectNet Undisclosed Telecom 2005 Embratel Brazil Acquisition of a 37% interest in Net Serviços 538 Telecom 2005 Embratel Participações S.A. Brazil Acquisition of Telmex do Brasil 121 Telecom 2005 Votorantim Celulose e Papel Brazil Acquisition of Ripasa 840 Pulp & Paper Announced / Completed Transactions Year Clients Country Transactions Volume (US$ MM) Industry 2004 Former Cervejaria Kaiser Shareholders Canada Sale of Molson-Coors shares Undisclosed Food & Beverages 2004 Petrobras Brazil Acquisition of Agip do Brasil 413 Oil & Gas Jefferies & Company, Inc. 520 Madison Avenue New York, NY 10022 STRICTLY PRIVATE AND CONFIDENTIAL Board of Directors LAN Airlines S.A. Board of Directors TAM S.A. (via e-mail) December 2, 2011 RE: Proposal for Valuation Report Dear Sirs, Pursuant to your request, Jefferies & Company, Inc. ( Jefferies ) hereby present s its proposal to provide a valuation report in accordance with CVM instruction 361 in relation to the proposed exchange offer of shares of TAM S.A. ( TAM ) with shares of LAN Airlines S.A. ( L AN ) following the announced merger of both companies. We appreciate the opportunity to work with you on one of the most important transactions in the corporate history of both airlines, and we believe we have a team that is uniquely qualified for this assignment. TRANSACTION OVERVIEW On August 13, 2010, TAM and LAN announced they had entered into a non-binding MOU that outlined their intentions to combine their holdings into a single entity. The all-stock transaction would consolidate the economic interests of LAN and TAM under a single parent entity while satisfying the foreign ownership and control requirements of each country where they operate. In connection with the transaction, LAN would be renamed LATAM Airlines Group S.A. and would serve as a parent company that will align activities for all group holdings. On November 15, 2011 LAN filed preliminary documentation with the U.S. Securities and Exchange Commission in connection with an exchange offer of shares of TAM for LAN. We understand that the proposed valuation report assignment is in relation with the exchange offer and ultimate delisting of TAM shares in Brazil which requires a valuation report in accordance with CVM instruction 361. JEFFERIES CAPABILITIES AND ROLE Jefferies is uniquely positioned to work on this important and strategic transaction given the combination of our leading Global M&A advisory practice, with deep experience in Latin America and our premier coverage of the airline industry. Jefferies possesses one of the most active and experienced M&A advisory teams globally, having announced over 240 transactions with aggregate value of over $160 billion since 2010. Our team s experience includes numerous assignments advising public companies, their boards of directors and special committees and rendering opinions in connection with transactions. Jefferies M&A practice is particularly strong in cross -border advisory, having worked on industry-leading transaction across the world including: n Valeant Pharmaceuticals US$6.9 billion merger with Biovail Corporation n The acquisition of Chesapeake Energy s Fayetteville shale assets by BHP Billiton for US$4.8 billion n The acquisition of Statoil s assets in Brazil by Sinochem for US$3.1 billion n iGATE s US$1.5 billion acquisition of Patni Computer Systems In addition, the Jefferies team has extensive experience in M&A advisory in Latin America, and in Brazil and Chile, with team members that have participated in important cross-border transactions for leading regional and multinational clients including Vivo (Telefonica), Wal-Mart, and Repsol YPF, among others. Finally, Jefferies Transportation & Logistics team has been at the center of industry s groundbreak ing transactions. For example, the professional responsible for the sector at Jefferies was the lead advisor to United Airlines in its merger with Continental Airlines. We will leverage the experience of our senior team members in each of these areas for this assignment. Upon appointment, Jefferies would work together with, and based upon information provided by, TAM and LAN, to undertake financial analysis and prepare a valuation report as outlined by CVM instruction 361. The valuation analysis will be based on methodologies that Jefferies considers to be most appropriate and consistent with both the circumstances of the proposed transaction as well as the guidelines of CVM instruction 361. Our detailed qualifications and transaction experience relevant to this assignment are presented in the materials attached hereto. JEFFERIES TEAM We have assembled a senior team comprised of members with significant expertise in cross-border M&A advisory as well as with relevant experience in M&A transactions in Brazil and Latin America and in the airlines sector. Our proposed senior team for the transaction is as follows: Name / Title Relevant Transaction Experience Rodolfo L. Molina n US$5.2 billion restructuring of Vivo Head of Latin America n US$2.6 billion acquisition of D&S by Wal-Mart Managing Director n US$2.3 billion sale of a 15% stake in YPF by Repsol to Grupo Petersen with an option to purchase an additional 10% stake Jon Huwiler n US$41 billion sale of XTO Energy to Exxon Mobil Global Head of M&A n US$6.7 billion merger of Valeant Pharmaceuticals and Bioval Managing Director Corporation n US$2.6 billion sale of Sepracor to Dianippon Sumitomo Pharma Charles Stocks n US$41 billion sale by NTT DoCoMo of its stake in AT&T Wireless Mergers & Acquisitions n US$1.5 billion acquisition by iGATE of Patni Computer Managing Director Goran Avdicevic n US$9.4 billion merger of United Airlines and Continental Airlines Transportation & Logistics n Significant transaction experience with major global airlines including Managing Director Delta, American Airlines and Air Canada, among others 2 FEE PROPOSAL Based on the above and upon mutual agreement of an engagement letter, Jefferies proposes the following terms: n R$1,200,000 (one million, two hundred thousand reais), payable in U.S. dollars upon delivery of the valuation report or upon indication that Jefferies is prepared to deliver the valuation report n Reimbursement for reasonable out-of-pocket expenses This fee proposal is subject to the execution of a mutually acceptable engagement letter with customary and market standard indemnification and termination provisions. All fees and other sums are payable in U.S. Dollars and shall be grossed up for any deduction or withholding from authorities. Jefferies is prepared to dedicate all necessary resources to this assignment immediately and we would like to re-emphasize our strong commitment to working with you on this important transaction. We look forward to discussing this proposal with you at your earliest convenience and please contact Rodolfo Molina (Tel: +1 (212) 323.3363) should you have any questions. Very truly yours, 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 28, 2011 TAM S.A. By: /
